Title: To George Washington from Brigadier General Henry Knox, 18 January 1778
From: Knox, Henry
To: Washington, George



Sir,
Poughkeepsie [N.Y.] 18 Jany 1778.

I have consulted with his Excellency Governor Clinton on the best mode of transporting the Cannon from Albany to Pennsylvania. He agrees with me that they will remain perfectly Safe at Albany untill next Spring; and when the ice shall break up in the river, which will be some time in March, to have them brought down by water to New Windsor; and thence across the Country to Pennsylvania. I have heard they were to be sent to Springfield; but that would create great difficulty, put us to the extra expence of two hundred miles of land carriages and the uncertainty of geting them in any seasonable time by reason of the excessive bad roads between Connecticut and Hudsons River.
I have therefore written to Genl Lincoln at Albany desiring the Cannon may be stopped there for the present. I have also written to him, and Major Stevens who commands the Artillery there to have all the small arms which cannot with the utmost certainty be repaired in Albany to be sent immediately to Springfield, where I shall give directions concerning them. I shall be happy to receive a line from your Excellency on this subject directed to me at Boston.

The Governor and Council here are exceedingly alarmed at the defenceless state of the River. Genl Gates was invested with certain powers by Congress which are now of no service. No measures or plan has been produced for its defence, and without some exertions nothing will be done. I am, Sir, with the utmost respect and attachment, your Excellency’s most obedient servant

H. Knox B.G. Artilly.

